DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are not persuasive.
Applicant argues that the heat spreader 60, of Li, is merely a solid copper plate block for heat conducting.
Examiner respectfully disagrees. 
The claim language as currently claimed is broad. Therefore the heat spreader (60) of Li corresponds to “a body having a first side and a second side onto which a heat source is attached” as recited in claim 1. 
All other arguments are moot in light of the new grounds of rejection.  Please see below for new grounds of rejection, necessitated by Amendment.
The amendment overcomes the 112(b) rejections. 


Status of Claims
This action in response to remarks filed on 01/17/2022. In the current amendment:
Claim 1 has been amended.
Claim 4 has been cancelled. 
Claims 1-3, and 6-8 are pending and have been examined. 
Claim 5 is pending and remains withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518).


Regarding claim 1, LI teaches a heat sink device (FIG 1), comprising: 
A body (60) having a first side and a second side onto which a heat source is attached (Col. 2 Lines 25-29);
extends away from the heat-absorbing portion, so that the heat generated by the heat source being absorbed by the heat-absorbing portion and transferred to an end (322) of the heat-dissipating portion; and a base (10) disposed on the heat pipe and above the body (see FIG 2).
LI does not teach the body being a vapor chamber or a heat transfer plate having a chamber.
HUANG‘518 teaches a heat sink device (fig 3), comprising a body (11 and 12) and the body being a vapor chamber or a heat transfer plate having a chamber (see HUANG‘518 ¶ [0021]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI with the body being a vapor chamber or a heat transfer plate having a chamber, as taught by HUANG‘518, since the simple substitution of one known element (body in form of vapor chamber taught by HUANG‘518) for another (solid form body disclosed by LI) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of LI’s heat sink device.

Regarding claim 2, LI teaches wherein the base (10) has an upper surface, a lower surface (see Figures 2, 3; LI discloses that the base (10) has two surfaces) and a hollow portion (12) that is formed through the base from the upper surface to the lower surface, the heat pipe extends through the hollow portion and attaches the heat-absorbing portion (320) onto the first side of the body (Col. 2 Lines 60-65).
Regarding claim 3, LI teaches at least a first cooling fin set (20) through which the heat-dissipating portion (342) of the heat pipe (32) extends (see FIG 4).
Regarding claim 6, LI teaches wherein the second side of the body protrudes to form a boss onto which the heat source is attached (see FIG 4 where it shows the second side of the body (60) forms a hump to which the CPU will be attached to; Col. 2 Lines 25-29).
Regarding claim 8, LI teaches wherein the heat pipe (32) is "U" shaped (see element 30 in FIG 2).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518) and HUANG (US8109322B2, hereinafter referred to as HUANG‘322).

Regarding claim 7, LI as modified above teaches a cover (40) that is fixed on the base.
LI does not teach gap in the middle of the first cooling fin set.
HUANG‘322 teaches a gap in the middle of the first cooling fin set (see FIG 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI to incorporate the teachings of
HUANG‘322 by providing a fin set has gap in the middle which is well known in the art for quick dissipation into the open air which will increase the air flow and thereby increasing its efficiency (see HUANG‘322 Col. 3 Lines 12-16).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763